DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer-readable medium, which can read on a transitory signal.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sampling unit, configured to: before the color of each pixel of the expanded object is determined according to the COC value of the corresponding vertex and the 
“a filtering unit, configured to filter the plurality of target views respectively by using a plurality of filters, to obtain a plurality of textures, the textures being textures of the object in the scene”
“a second processing unit, configured to: before the color of each pixel of the expanded object is determined according to the COC value of the corresponding vertex and the texture of the object in the scene, obtain a first texture of the object in the scene by using the first filter and downsampling, a COC value of the first texture being 1, and a size of the first target view being the same as an original view”
in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell (U.S. Patent 8,035,641).

As to claim 1, O’Donnell discloses an image processing method, comprising: 
performing edge expansion on an object in a scene according to a location parameter to obtain a profile of an expanded object (fig. 4, element 430; fig. 5), the location parameter being a relative location parameter of the object in the scene from a viewpoint (col. 6, lines 1-45; the depth of the vertex of the object, which is a location parameter depending on a camera viewpoint, determines the vertex’s blur radius, which determines the object expansion);
identifying a circle of confusion (COC) value of a vertex of the object as a COC value of a corresponding vertex of the profile of the expanded object (col. 7, lines 1-11; 
determining a color of each pixel of the expanded object according to the COC value of the corresponding vertex and a texture of the object in the scene (col. 7, lines 13-45; each pixel color is determined using a value based on the blur radius/COC value of a nearby vertex and sampled texture values);  
and displaying the expanded object based on the color of each pixel (col. 5, lines 63-67; col. 7, lines 62-67; col. 9, lines 6-9; the textured, expanded object is rendered and displayed). 

As to claim 6, see the rejection to claim 1. Further, O’Donnell discloses an image processing apparatus, comprising one or more processors, and one or more memories storing program units, the program units being executed by the processor (col. 4, lines 14-39; col. 9, lines 10-31).

As to claim 11, see the rejections to claims 1 and 6.

As to claim 16, see the rejections to claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Haynold (U.S. Patent 9,955,084). 

As to claim 2, O’Donnell discloses wherein before the determining a color of each pixel of the expanded object according to the COC value of the corresponding vertex and a texture of the object in the scene, the method further comprises sampling a texture (col. 7, lines 29-45). 
O’Donnell does not disclose, but Haynold does disclose that the sampling is a down-sampling a view of the object in the scene, to obtain a plurality of target views, sizes of the plurality of target views being different and filtering the plurality of target views respectively by using a plurality of filters, to obtain a plurality of textures, the textures being textures of the object in the scene (col. 12, lines 40-60; col. 18, lines 42-60; col. 19, lines 38-62; filters with increasing blur radii are used to obtain differently sized downsampled textures). The motivation for this is to calculate adaptive luminance based on an actual size of an object a pixel is associated with (col. 18, lines 25-41). It 

As to claim 7, see the rejection to claim 2.

As to claim 12, see the rejection to claim 2.

As to claim 17, see the rejection to claim 2.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Haynold and further in view of Haynold ‘485 (U.S. Patent 10,225,485).
 
As to claim 3, O’Donnell discloses wherein before the determining a color of each pixel of the expanded object according to the COC value of the corresponding vertex and a texture of the object in the scene, the method further comprises sampling a texture (col. 7, lines 29-45).  O’Donnell does not disclose, but Haynold ‘485 does disclose wherein the plurality of filters comprise a first filter, a second filter, a third filter, and a fourth filter, the plurality of target views comprise a first target view, a second target view, a third target view, and a fourth target view (fig. 5; at least 4 sets of 
obtaining a first texture of the object in the scene by using the first filter and down-sampling, a COC value of the first texture being 1, and a size of the first target view being the same as an original view (fig. 5; col. 10, line 39-col. 11, line 16; a texture is obtained by downsampling and blurring; a texture horizontal blurred from a preprocessed image would have an original size and a COC of only one pixel in a vertical direction);  
obtaining a second texture of the object in the scene by using the second filter and down-sampling, a COC value of the second texture being 3, and a size of the second target view being the same as the original view (fig. 5; col. 10, line 39-col. 11, line 16; a texture is obtained by downsampling and blurring; the blurred level 1 would have an original size and a COC of three pixels in each of horizontal and vertical directions since five pixels total, including the center pixel, are used);  
obtaining a third texture of the object in the scene by using the third filter and down-sampling, a COC value of the third texture being 6, and a size of the third target view being a half of the original view (fig. 5; col. 10, line 39-col. 11, line 16; the blurred level 2 would have a half size and a COC of six pixels in each of horizontal and vertical directions compared to the original image, since the 3 horizontal and 3 vertical pixels in the half size image correspond to 6 of each in the original);  
and obtaining a fourth texture of the object in the scene by using the fourth filter and down-sampling, a COC value of the fourth texture being 12, and a size of the fourth target view being a quarter of the original view (fig. 5; col. 10, line 39-col. 11, line 16; the 
The motivation for this is to enable processing of higher resolutions and higher frame rates at less computational expense (col. 3, lines 12-20). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify O’Donnell and Haynold to obtain increasingly small view sizes for increasingly large COC values in order to enable processing of higher resolutions and higher frame rates at less computational expense as taught by Haynold ‘485.

As to claim 8, see the rejection to claim 3.

As to claim 13, see the rejection to claim 3.

As to claim 18, see the rejection to claim 3.

Claims 4, 5, 9, 10, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Clarberg (U.S. Publication 2015/0348283) and Dorbie (U.S. Publication 2009/0073166).
 
As to claim 4, O’Donnell discloses wherein the performing edge expansion on an object in a scene according to a location parameter, to obtain a profile of an expanded 
O’Donnell does not disclose, but Clarberg does disclose storing three edges of the triangular element facing a viewpoint direction into a list (p. 4, section 0035; p. 5, section 0045-0046; visible triangles/primitives, inherently from some viewpoint direction, are stored in a list; storing a triangle would read on storing its three edges) and when a duplicate edge exists in the list, deleting the duplicate edge, to obtain all edges facing the viewpoint direction (p. 5, section 0045-0046; duplicate triangles/primitives, which comprise three edges, are deleted to obtain a list with visible triangles/primitives). The motivation for this is to make determinations of what graphics primitives or what portions of graphics primitives actually need to be shaded (p. 1, section 0003). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify O’Donnell to store triangle edges in a list and delete duplicate entries in order to make determinations of what graphics primitives or what portions of graphics primitives actually need to be shaded as taught by Clarberg.
Clarberg discloses storage in a list, but not a “stack”. Dorbie, however, discloses storing triangles (and, by extension, associated edges) in a stack (p. 7, sections 0067-

As to claim 5, O’Donnell discloses wherein the projecting the all edges facing the viewpoint direction outward according to the location parameter, to form an expanded edge, and obtain the profile of the expanded object comprises: determining a length of the expanded edge according to a COC value of each vertex facing the viewpoint direction in the location parameter (fig. 5; col. 6, lines 1-45; col. 8, lines 1-14; new locations of vertices are calculated using the blur radius/COC values; the new vertex locations would also determine the lengths of the triangle sides as shown in fig. 5);  and projecting the all edges facing the viewpoint direction outward according to the length of the expanded edge, to form the expanded edge, and obtain the profile of the expanded object (fig. 5; col. 4, line 55-col. 5, line 42; col. 6, lines 30-45; each polygon and associated vertices that can be seen from the camera viewpoint has its edges projected outward according to a length in accordance with the blur radius/COC value).

As to claim 9, see the rejection to claim 4.

As to claim 10, see the rejection to claim 5.

As to claim 14, see the rejection to claim 4.

As to claim 15, see the rejection to claim 5.

As to claim 19, see the rejection to claim 4.

As to claim 20, see the rejection to claim 5. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON M RICHER/Primary Examiner, Art Unit 2612